Citation Nr: 1034417	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-32 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The veteran had active service from September 1950 to December 
1953.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board remanded the case for additional development in 
February 2008, and it now returns for further review. 


FINDINGS OF FACT

1.  In the Board's February 2008 Remand, and in March 2008 
correspondence from the Appeals Management Center (AMC) in 
Washington, DC, further evidence (or authorization by the veteran 
for VA to secure such evidence) was sought from the appellant in 
connection with his instant claim for service connection for 
bilateral hearing loss.

2.  The appellant has failed to respond within a year to AMC and 
Board requests for further evidence essential for a proper 
determination on the matter at hand.  He failed to appear for a 
scheduled examination to address his claim, and indicated in 
December 2009 that he failed to appear because he no longer 
desired to pursue his claim.  

CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC for 
information and evidence necessary to make a decision on the 
merits of his appeal within one year, the appellant has abandoned 
the claim.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2010); 38 
C.F.R. § 3.158 (a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (2008). This notice must be provided prior 
to an initial decision on a claim by the RO. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Veteran has been afforded VCAA notice letters during the 
pendency of his claim and appeal.  However, to whatever degree 
notice or development assistance may have been deficient in this 
case, such deficiency is moot, because the claim on appeal has 
been abandoned.  38 C.F.R. § 3.158 (2010).  

II.  Service Connection for Bilateral Hearing Loss - Abandoned 
Claim

Where evidence requested in conjunction with a claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  Should the right to benefits 
be finally established, benefits shall commence not earlier than 
the date of filing the new claim.  38 C.F.R. § 3.158(a) (2010).

The Veteran originally submitted a claim for service connection 
for bilateral hearing loss, and provided evidence in support of 
that claim, including a statement by the Veteran's brother 
submitted in December 2007, as well as testimony by the Veteran 
and his spouse at a videoconference hearing before the 
undersigned Veterans Law Judge, also in December 2007.  The 
Board, in February 2008, remanded the case requiring certain 
development, including compliance with the VCAA, and affording 
the Veteran a VA examination for compensation purposes, to 
address his claimed bilateral hearing loss and any medical 
etiology that may be present related to service. 

The Appeals Management Center (AMC) in January 2009 issued a VCAA 
letter to the Veteran and his authorized representative (sent to 
the Veteran's most recent address of record, following a prior 
letter in March 2008 sent to a prior address and returned as 
undeliverable) advising of ongoing development of the claim, and 
requesting of the Veteran and his authorized representative any 
additional evidence or argument that may serve to support the 
claim.  

The Veteran was thereafter scheduled for a VA examination to 
address his claimed bilateral hearing loss.  However, he failed 
to appear for that examination.  A notation on the VA medical 
facility's electronic administrative form lists as the reason for 
the Veteran's failure to appear for the examination, "Veteran 
withdrew claim."  Because there is no written withdrawal of 
claim from the Veteran or his authorized representative of 
record, no withdrawal of claim may be recognized on the present 
record.  38 C.F.R. § 20.204 (2010).

Nonetheless, by the Veteran's failure to reply to the January 
2009 VCAA letter, failure to reply to a November 2009 letter 
informing that the Veteran was to be scheduled for a VA 
examination for compensation purposes, failure to appear for the 
scheduled VA audiology examination for compensation purposes, and 
failure to reply to a further AMC development letter in January 
2010, without further reply or submission received from the 
Veteran or his authorized representative at any time following 
the Board's remand of the claim in February 2008, the Board 
determines that the Veteran has effectively abandoned his claim.  
38 C.F.R. § 3.158.  


In making this determination, the Board is aware that there there 
is no evidence that the Veteran failed to appropriately receive 
issued notices, determinations, and evidentiary requests from VA, 
and that issuances to the Veteran's authorized representative 
have been returned as undeliverable.  However, given the 
Veteran's apparent receipt of VA issuances and his abandonment of 
any further pursuit of the claim, the Board finds any failure to 
properly inform the Veteran's authorized representative to be 
moot.  The Court of Appeals for Veterans Claims has made it clear 
that there is a presumption of regularity that government 
officials have properly discharged their official duties, 
including properly mailing notices and other correspondence to a 
claimant.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) 
(presumption of regularity attaches to "all manner of VA 
processes and procedures"); see also United States v.Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  Clear evidence to the 
contrary is required to rebut the presumption.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).

VA's duty to assist the Veteran in the development of his claim 
is not a one-way street.  The Veteran is obligated to cooperate 
when he is asked for information which is essential in obtaining 
relevant evidence, Wood v. Derwinski, 1 Vet. App. 190 (1991), and 
to keep VA informed of his whereabouts, Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996). The Court has clearly held that, if a 
claimant does not do so, there is no burden on VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

We are also aware that the notation of withdrawal of claim in 
this case as a reason for the Veteran's failure to appear for a 
scheduled examination cannot be accepted to support withdrawal of 
the claim, because there was no written request to withdraw 
received from the Veteran, pursuant to 38 C.F.R. § 20.204.  
However, because the Board herein determines that the claim has 
been abandoned rather than withdrawn, the explicit requirements 
for a withdrawal of claim do not apply. 

The Board instead herein finds that, in view of the Veteran's 
failure to reply to requests for evidence, including failing to 
appear for a scheduled examination, within one year after receipt 
of the first post-remand VCAA letter in January 2009, the 
appealed claim for service connection for bilateral hearing loss 
has been abandoned, under 38 C.F.R. § 3.159.  The controlling 
regulation in these circumstances, 38 C.F.R. § 3.158(a), is 
unambiguous, and mandates that the claim will be dismissed.  
Under these circumstances, the Board's appropriate course is to 
conclude that the veteran has abandoned the claim. 


ORDER

The appeal of the claim for service connection for bilateral 
hearing loss is dismissed.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


